United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 22, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-30150
                          Summary Calendar


HAROLD J. VINCENT,

                                    Plaintiff-Appellee,

versus

RICHARD L. STALDER; ET AL.,

                                    Defendants,

RICHARD L. STALDER; JOHNNY CREED,

                                    Defendants-Appellants.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                       USDC No. 01-CV-665
                      --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Richard L. Stalder and Johnny Creed appeal the district

court’s denial of their motion to dismiss a civil rights

complaint filed against them by Harold J. Vincent, Louisiana

state prisoner # 73128.   The appellants contend that they were

entitled to a dismissal based on the defense of qualified

immunity because Vincent failed to allege specific facts to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-30150
                                  -2-

support his claim that his transfer to the Louisiana State

Penitentiary (Angola) was in retaliation for his exercising his

right of access to the courts.

     Vincent’s allegations were sufficient to defeat a motion to

dismiss based on qualified immunity.    Viewing Vincent’s

allegations as true, they reflect that he was suddenly

transferred to Angola after being incarcerated at the David Wade

Correctional Center (Wade) for eleven years and that the transfer

occurred shortly after Vincent refused the warden’s demand to end

his involvement in the grand jury’s investigation of the Wade

facility.   His allegations further reflect that Stalder and Creed

were required to approve the transfer and, thus, it can be

inferred that they were advised of the reason for the transfer or

would have questioned the reason for the sudden change in

Vincent’s security status.    The allegations concerning the

circumstances surrounding Vincent’s transfer raise a plausible

inference that it was in retaliation for his exercising his right

of access to the courts, a clearly established constitutional

right.   See McDonald v. Steward, 132 F.3d 225, 231 (5th Cir.

1998); Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir 1995).      The

district court did not err in denying the defendants’ motion to

dismiss based on the insufficiency of Vincent’s allegations to

defeat their defense of qualified immunity.

     Vincent’s motion for appointment of counsel is DENIED

because he has demonstrated his ability to provide himself with
                          No. 03-30150
                               -3-

adequate representation on appeal.   See Ulmers v. Chancellor, 691
F.2d 209, 212 (5th Cir. 1982).

     AFFIRMED.